Citation Nr: 0732208	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO. 05-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for varicose veins, left leg with deep vein thrombosis.

2. Entitlement to a disability rating in excess of 10 percent 
for varicose veins, right leg, with deep vein thrombosis, 
status post removal of neuroma and varicosity removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 until January 
1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A review of the record reveals that the veteran requested a 
BVA Hearing in Washington, D.C. or via a video conference on 
his VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in June 2005. The claims file was referred to the Board 
without affording the veteran an opportunity to appear for 
the requested hearing. Since the failure to afford the 
veteran a hearing would constitute a denial of due process 
that could result in any BVA decision being vacated, this 
matter must be addressed prior to any appellate review. See 
38 C.F.R. § 20.904.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and VA 
will notify the veteran when further action on his part is 
required.

Accordingly, the case is REMANDED for the following action:

The RO should verify whether the 
veteran is still requesting a hearing 
before a Veterans Law Judge, and if so 
whether the request is for a hearing in 
Washington D.C. or via a video 
conference. The veteran should be 
scheduled to appear at the requested 
hearing, as soon as it may be feasible. 
Notice should be sent to the appellant 
and his representative, with a copy of 
the notice associated with the claims 
file. If, for whatever reason, the 
veteran decides that he no longer wants 
this type of hearing (or any other type 
of hearing), then he should indicate 
this in writing, which should also be 
documented in his claims file.

The purpose of this REMAND is to obtain additional 
development and to ensure due process. The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


